                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF VIRGINIA
                                   CHARLOTTESVILLE DIVISION

                                 CRIMINAL MINUTES - ARRAIGNMENT

Case No.: 3:19-CR-00014-01                    Date: October 16, 2019


Defendant: Daniel McMahon - CUSTODY                                Counsel: Jessica Phillips - CJA



PRESENT:          JUDGE:                       Hon. Joel C. Hoppe, USMJ            TIME IN COURT: 1:04-1:10=6
                                                                   min.
                  Deputy Clerk:                Joyce Jones
                  Court Reporter:              FTR/J. Jones
                  U. S. Attorney:              Chris Kavanaugh
                  USPO:                        Tammy Wellborn
                  Case Agent:                  Case agent
                  Interpreter:                 Interpreter


         Arraignment and plea continued to New Date.
         Juvenile Information filed with Certificate of U. S. Attorney that State Court refuses jurisdiction.
         Defendant states that true name is Daniel McMahon.
         Defendant(s) waives reading of Indictment or Information .
         Indictment or Information read.
         Defendant(s) is arraigned and specifically advised of rights (Rule 11 F.R.C.P). Government goes over
         penalties.

DEFENDANT(S) PLEADS:

DEF. #             GUILTY                 NOT GUILTY                NOLO                     REMARKS
                                        all counts
   1

   2

   3

   4



         Jury trial to be set at a later date.
         Trial to be set by Clerk upon arrest of all defendants.
         Pretrial conference set for Pretrial Conference Date.
         Defendant(s) remanded to custody.
         Defendant(s) released on bond.


Additional Information:




Case 3:19-cr-00014-NKM-JCH Document 23 Filed 10/16/19 Page 1 of 1 Pageid#: 48
